Citation Nr: 0412227	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  00-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a higher evaluation for tinnitus. 

3.  Entitlement to an effective date earlier than December 1, 
1998 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AnnMarie D. Mulcahey Leikauf, 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 RO rating decision which denied a 
compensable rating for service-connected sensorineural 
hearing loss, left ear; granted service connection for PTSD 
(and assigned a 30 percent rating effective from December 1, 
1998); and granted service connection for tinnitus (and 
assigned a 10 percent rating).  By March 2002 rating 
decision, the RO granted service connection for sensorineural 
hearing loss, right ear, and assigned a noncompensable (0 
percent) evaluation.  At that time, the RO also increased the 
veteran's evaluation for PTSD to 100 percent (and assigned an 
effective date of December 1, 2001 for the 100 percent 
rating).  The veteran has appealed the issues of entitlement 
to a compensable rating for bilateral hearing loss, see 
38 U.S.C.A. § 1155 (West 2002), entitlement to a higher 
evaluation for tinnitus, see Fenderson v. West, 12 Vet App 
119 (1999), and entitlement to an effective date earlier than 
December 1, 1998 for the grant of service connection for 
PTSD.  

In September 2003 the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.


REMAND

A review of the record shows that a remand is required 
because VA must address its duty to notify under the Veterans  
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to include VA's duty to notify 
claimants of the information necessary to substantiate their 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, it does not appear that the veteran 
has ever been provided with a letter notifying him of the 
provisions of the VCAA as it pertains to the earlier 
effective date issue on appeal.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (applying the VCAA to claims for earlier 
effective dates).  In addition, although letters from the RO, 
dated in December 2001 and June 2003, make tangential 
references to (otherwise unspecified) claims for "hearing 
loss, left ear," and "tinnitus," as well as service 
connection for "bilateral sensorineural hearing loss," 
these letters fail to accurately characterize the issues on 
appeal, and fail to adequately notify the veteran of the 
information necessary to substantiate his claims.  
Quartuccio.  Furthermore, the appellant has not waived his 
right to receive such notice.  See Janssen v. Principi, 15 
Vet. App. 370 (2001) (per curiam).  

This VCAA notification letter must be provided by the RO.  
See Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (invalidating the 
regulation which empowered the Board to issue written 
notification of the VCAA).  The Board further notes that the 
content of VCAA notification letters has recently been 
changed.  See VBA Fast Letter 04-04 (March 12, 2004).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should readjudicate the issues 
on appeal.  If any of the determinations 
remain unfavorable to the appellant, a 
supplemental statement of the case should 
be issued and the appropriate period for 
response provided.  The appeal should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




